 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Joanne Doris Hamel,                               No. CV-18-00173-PHX-GMS
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner        of      Social    Security
     Administration,
13
                    Defendant.
14
15          Plaintiff Joanne Doris Hamel appeals the decision of the Administrative Law Judge

16   (“ALJ”) of the Social Security Administration denying her disability insurance benefits.

17   (Doc. 17). For the following reasons the decision of the ALJ is vacated, and the case is

18   remanded for further proceedings.

19                                        INTRODUCTION

20          Joanne Hamel has been diagnosed with post-traumatic stress disorder (“PTSD”) and

21   borderline personality disorder. In May 2014, she applied for social security disability

22   insurance benefits, alleging a disability onset date of February 11, 2014. The claim was

23   denied in October 2014 and upon reconsideration in January 2015. Hamel filed a request

24   for a hearing in February 2015, and a hearing was held in May 2016, at which she testified.

25   Following the hearing, an ALJ issued a written decision denying benefits.

26          The ALJ followed the required five-step analysis for determining disability. At step

27   one, the ALJ determined that Hamel had not engaged in substantial gainful activity after

28   the alleged onset date. At step two, the ALJ concluded that Hamel’s post-traumatic stress
 1   disorder and borderline personality disorder both constitute severe impairments. At step
 2   three, the ALJ determined that none of Hamel’s impairments (or any combination thereof)
 3   met or medically equaled the severity of one of the listed impairments in 20 C.F.R.
 4   §§ 404.1520(d), 404.1525, and 404.1526. The ALJ then made a residual functional
 5   capacity (“RFC”) finding. The ALJ determined that Hamel “has the residual functional
 6   capacity to perform a full range of work at all exertional levels but with the following non-
 7   exertional limitations: the claimant would have mild limitation in interaction with the
 8   public, moderate limitation in interaction with supervisors and marked limitation in her
 9   interaction with co-workers.” (Tr. 23). The ALJ also concluded that Hamel could perform
10   unskilled work.
11          In making his RFC finding, the ALJ considered testimony from Hamel about the
12   severity of her symptoms, as well as medical opinions from various physicians that had
13   treated or evaluated Hamel’s conditions. Regarding Hamel’s symptom testimony, the ALJ
14   accepted her testimony insofar as it was consistent with his RFC finding, but concluded
15   that “any allegation of greater limitation simply cannot be supported by the overall medical
16   evidence. The treatment records indicated Ms. Hamel’s symptoms were controlled with
17   compliance to medication and regular treatment.” (Tr. 27). As for the opinions of various
18   physicians, the ALJ gave little weight to the opinion of Mehmud Ahmed, M.D., Hamel’s
19   treating physician; substantial weight to the opinion of Jose Abreu, Ph.D., a consultative
20   examining physician; little weight to a second opinion from Dr. Ahmed; and reduced
21   weight to the opinion of Eugene Campbell, Ph.D., a state agency medical consulting
22   physician.
23          At step four, the ALJ concluded that Hamel is unable to perform any past relevant
24   work. Finally, at step five, the ALJ determined that there are jobs that exist in significant
25   numbers in the national economy that Hamel can perform. Hamel did not therefore qualify
26   as disabled and was not entitled to benefits.
27          The Social Security Administration Appeals Council denied Hamel’s request for
28   review of the ALJ’s decision in November 2017. Hamel now appeals the ALJ’s decision,


                                                 -2-
 1   arguing that the ALJ erred by (1) rejecting the opinions of Dr. Ahmed while according
 2   substantial weight to Dr. Abreu, and (2) rejecting Hamel’s testimony regarding the severity
 3   of her symptoms.
 4                                          DISCUSSION
 5   I.     Standard of review
 6          Courts apply a “highly deferential standard of review” when entertaining appeals
 7   from the decisions of the Commissioner of the Social Security Administration. Valentine
 8   v. Comm’r, Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009). The ALJ’s decision must
 9   be affirmed if it is supported by substantial evidence and is free of legal error. Luther v.
10   Berryhill, 891 F.3d 872, 875 (9th Cir. 2018). “Substantial evidence is more than a mere
11   scintilla but less than a preponderance.” Id. (internal quotation marks omitted). “It means
12   such relevant evidence as a reasonable mind might accept as adequate to support a
13   conclusion.”    Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017).             “[T]he
14   Commissioner's findings are upheld if supported by inferences reasonably drawn from the
15   record, . . . and if evidence exists to support more than one rational interpretation, [the
16   Court] must defer to the Commissioner's decision.” Batson v. Comm'r of Soc. Sec. Admin.,
17   359 F.3d 1190, 1193 (9th Cir. 2004).
18   II.    Analysis
19          A.      The ALJ did not sufficiently justify his decision to discount Hamel’s
                    symptom testimony.
20
            Evaluating a claimant’s symptom testimony requires two steps. First, the ALJ must
21
     determine whether there is a medically determinable physical or mental impairment that
22
     could reasonably be expected to produce the claimant’s symptoms. Ghanim v. Colvin, 763
23
     F.3d 1154, 1163 (9th Cir. 2014). “Once a claimant produces objective medical evidence
24
     of an underlying impairment, an ALJ may not reject a claimant’s subjective complaints
25
     based solely on [the] lack of objective medical evidence to fully corroborate the alleged
26
     severity of [the symptoms.]” Moisa v. Barnhart, 367 F.3d 882, 885 (9th Cir. 2004)
27
     (original alterations omitted). The proper question is whether the impairment(s) “could
28
     reasonably be expected to produce [the] pain or other symptoms.” Batson, 359 F.3d at

                                                -3-
 1   1196.
 2           To discredit the testimony of a claimant about her symptoms, an ALJ must give
 3   specific, clear, and convincing reasons. Brown-Hunter v. Colvin, 806 F.3d 487, 488–89
 4   (9th Cir. 2015). An ALJ does not satisfy that burden by merely reciting the medical
 5   evidence that the ALJ used to support her residual capacity determination. Id. at 489.
 6   “General findings are insufficient; rather, the ALJ must identify what testimony is not
 7   credible and what evidence undermines the claimant’s complaints.” Ghanim, 763 F.3d at
 8   1163.
 9           Here, the ALJ failed to specify what testimony from Hamel he found not credible.
10   Instead, the ALJ used general language: “[T]he claimant’s statements concerning the
11   intensity, persistence and limiting effects of these symptoms are not entirely consistent
12   with the medical evidence and other evidence in the record for the reasons explained in this
13   decision.” (Tr. 24). The ALJ then summarized the medical evidence in the case. Finally,
14   the ALJ concluded his assessment of Hamel’s testimony by stating that “any allegation of
15   greater limitation [than the RFC] simply cannot be reasonably be supported by the overall
16   medical evidence. The treatment records indicated Ms. Hamel’s symptoms were controlled
17   with compliance to medication and regular treatment.”           (Tr. 27).    This conclusory
18   statement, not specifically identifying testimony from Hamel that the ALJ found not
19   credible (and the reasons for that conclusion), is not a specific, clear, and convincing reason
20   for discounting Hamel’s testimony regarding the severity of her symptoms. See Brown-
21   Hunter, 806 F.3d at 493–94. This error by the ALJ was not harmless, because “the ALJ
22   made only a general credibility finding without providing any reviewable reasons why [he]
23   found [Hamel’s] testimony to be not credible.” Id. at 494.
24           However, because there are potential inconsistencies in the medical evidence with
25   some of Hamel’s testimony, the appropriate remedy is remand to the ALJ for further
26   consideration. See Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1105 (9th Cir.
27   2014) (“Where . . . an ALJ makes a legal error, but the record is uncertain and ambiguous,
28   the proper approach is to remand the case to the agency.”).


                                                  -4-
 1          B.     The ALJ properly weighed the various medical opinions.
 2          The ALJ’s weighing of medical opinions is governed by regulation. 20 C.F.R.
 3   § 404.1527(c). The regulations create a hierarchy of deference to medical opinions from
 4   various sources. At the top of that hierarchy are the opinions of treating sources. Id. (c)(2).
 5   When the treating doctor's opinion is uncontradicted, the ALJ can reject those conclusions
 6   only for clear and convincing reasons. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995).
 7   But when the opinion of a treating or examining physician is contradicted, an ALJ may
 8   reject the contradicted opinion for “specific and legitimate reasons that are supported by
 9   substantial evidence in the record.” Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d
10   1155, 1164 (9th Cir. 2008) (citation and internal quotation marks omitted).
11          Here, the opinions of Dr. Ahmed were contradicted by the opinion of Dr. Abreu, the
12   state agency examining physician. Thus, to justify his decision, the ALJ needed only to
13   articulate specific and legitimate reasons, supported by substantial evidence. Id. He did
14   so by discussing the two separate opinions submitted by Dr. Ahmed and pointing to
15   medical evidence that is inconsistent with Dr. Ahmed’s conclusion.
16          Dr. Ahmed’s first opinion, dated May 1, 2014, was that Hamel has marked
17   limitations in understanding and memory, and extreme limitations in her ability to sustain
18   concentration and patience. He also opined that she had moderate and marked limitations
19   in social interactions, and extreme limitations in her ability to adapt. All of this would, in
20   Dr. Ahmed’s opinion, result in interference with her ability to work on a regular and
21   sustained basis at least 20% of the time, and she would be absent in excess of twenty days
22   each month. The ALJ pointed out, however, that during Hamel’s visit with Dr. Ahmed
23   that same month, Hamel reported that her mood, anxiety, and hallucinations were all
24   improving, even while she still had some symptoms. The ALJ concluded from this
25   evidence that Hamel’s limitations were not as severe as indicated by Dr. Ahmed’s opinion.
26   While this evidence may be reasonably be interpreted another way, the ALJ’s evaluation
27   should be upheld “[w]here evidence is susceptible to more than one rational interpretation.”
28   tre v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).


                                                  -5-
 1         Likewise, the ALJ appropriately weighed Dr. Ahmed’s second opinion, dated
 2   August 26, 2016. In that opinion, Dr. Ahmed stated that Hamel had no useful ability to
 3   function and that she was unable to meet competitive standards on nearly every area of the
 4   questionnaire. He also opined that Hamel would be unable to perform all tasks, and that
 5   she would be absent more than four days a month due to her impairments or because of
 6   treatment. Yet treatment notes from Hamel’s providers—while noting that she was still
 7   suffering some symptoms—state that Hamel’s symptoms were being treated effectively:
 8   “[g]radually her major depressive symptoms are stable.” (Tr. 486). The physician also
 9   noted that Hamel was continuing to work with psychiatrists to adjust medications and
10   dosages.   The ALJ rationally concluded that this medical evidence conflicted with
11   Dr. Ahmed’s opinion regarding Hamel’s limitations. This constitutes a specific and
12   legitimate reason supported by substantial evidence, so the ALJ’s weighing of Dr. Ahmed’s
13   opinion was appropriate. See Carmickle, 533 F.3d at 1164.
14         The ALJ also appropriately weighed the opinion of Dr. Abreu. Dr. Abreu examined
15   Hamel in June 2016. After the examination, Abreu diagnosed borderline personality
16   disorder. He noted that Hamel reported visual and auditory hallucinations, that she was
17   aggressive at times, and that she slept excessively, preventing her from working.
18   Dr. Abreu’s conclusion was that Hamel has mild limitations in interaction with the public,
19   moderate limitations in interaction with supervisors, and marked limitation in her
20   interaction with co-workers. These findings, the ALJ concluded, were in line with the
21   medical treatment evidence, which demonstrated both that Hamel suffered from symptoms,
22   and that those symptoms were improved through medication and treatment. Thus, the ALJ
23   awarded Dr. Abreu’s opinions substantial weight, and adopted his findings within the
24   ALJ’s RFC finding. The ALJ appropriately weighed this opinion by indicating that it was
25   consistent with the medical evidence in the case. Again, though Hamel argues that the
26   evidence the ALJ points to can be interpreted in ways other than the way in which the ALJ
27   interpreted it, the ALJ’s rational interpretation where more than one exists must be upheld
28   by the Court. See Burch, 400 F.3d at 679.


                                                 -6-
 1         Hamel does not challenge the ALJ’s weighing of various other opinions, so the
 2   Court does not address those conclusions. See Lewis v. Apfel, 236 F.3d 503, 517 n.13 (9th
 3   Cir. 2001).
 4                                       CONCLUSION
 5         Because the ALJ made a legal error, but there are potential inconsistencies in the
 6   medical evidence with some of Hamel’s testimony, the appropriate remedy is to remand
 7   for further consideration. See Treichler, 775 F.3d at 1105.
 8         IT IS THEREFORE ORDERED that the decision of the ALJ denying benefits is
 9   VACATED and this case is REMANDED for further proceedings consistent with this
10   opinion.
11         Dated this 5th day of March, 2019.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -7-
